DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22–44 are allowed.  

The following is a statement of reasons for the indication of allowable subject matter for Claims 22–44. 

Independent Claim 22 is distinguished from Whitestone et al. (US 2012/0078088 A1) in view of Nawana et al. (US 20140088990 A1), because of the combination of the limitations in each independent claim, particularly the limitations similar to “controlling a projector to project an image onto the substrate that includes a plane of visualization within a 3-D model; . . .  wherein a change in the determined position and orientation of the substrate changes the plane of visualization projected onto the substrate, and wherein the substrate comprises a data board that is held by one or more users and is freely moveable relative to the working environment.”  Claim 22. 

Applicant states “In applications where a tablet computer may be used, the data board can provide a complete replacement for the tablet computer, eliminating the need to place electronics or sensitive components within the working environment. In embodiments that include a tablet computer, the tablet computer can be bagged or wrapped in a sterile drape or cover to be used in the working environment. A user can interact with the tablet in the working environment to perform surgical tasks in a manner similar to how the user can interact with a passive data board, as described above. The system can track the tablet computer in order to change the perspective of displayed patient anatomy, track surgical tools, and so 

Claim 22 recites “controlling a projector to project an image onto the substrate that includes a plane of visualization within a 3-D model.”  Therefore, the substrate is not a tablet computer, because a tablet computer does not use a projector.  Further, the claim recites “the substrate comprises a data board.” When interpreted in light of the specification (See Spec. ¶ 70), the data board does not comprise electronics or sensitive components.  The Examiner’s determination to allow the claims is based on the construction, within the context of the claimed invention, that the plane of visualization within a 3-D model is projected onto the data board that is held by one or more users, and when the data board is moved, the substrate changes its position and/or orientation.  The Examiner’s interpretation has written description support from the specification.  Spec. ¶ 70.

The Examiner’s interpretation is consistent with Applicant’s statements: 
    PNG
    media_image1.png
    201
    629
    media_image1.png
    Greyscale

Remarks 7, 8.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jesus Caban, “INFORMATION TECHNOL TION TECHNOLOGY FOR NEXT OGY FOR NEXT-GENERA -GENERATION OF TION OF SURGICAL ENVIRONMENTS”, University of Kentucky Master’s Theses (2006). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611